DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the election received on 2/19/2021.
	Claims 1-20 are pending.

Election/Restrictions
3.	Applicant's election with traverse of claims 1-3, 6, 9-14, 16 and 17 in the reply filed on 2/19/2021 is acknowledged.   
However, during an interview with Mr. Thomas Edgington (Reg. No. 34,324) on 3/18/2021, Mr. Edgington declined the traversal and the Examiner was given authorization to cancel non-elected claims 4-5, 7-8, 15 and 18-20.
	Embodiment of Figs 72-77 and claims 1-3, 6, 9-14, 16 and 17 are elected for examination on merits, and have been examined and now allowed.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as 
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Edgington (Reg. No. 34,324) on 3/18/2021.
The application has been amended as follows: 
Claims 4-5, 7-8, 15 and 18-20 are now cancelled.
In claim 1, line 9, “vertically displaced” is changed to
--vertically spaced--.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:  
 With respect to claims 1 and 10, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a staple cartridge and a first cam surface on said staple cartridge, wherein said first cam surface is configured to move the lockout from a locked position to an intermediate position when said staple cartridge is initially inserted into the surgical stapling device; and a second cam surface on said staple cartridge, wherein said second cam surface is configured to move the lockout from the intermediate position to an unlocked position when said staple cartridge is operably seated in the surgical stapling device, and wherein said first cam surface is proximal to said second cam surface and vertically spaced therefrom.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        3/18/2021